Staley, Jr., J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 23, 1969, which determined that claimant was disqualified from receiving benefits on the ground that she voluntarily left her employment without good cause. Claimant, a bookkeeper, worked for the employer about three months at a salary of $175 a week which was paid semi-monthly. Claimant had an assistant who had her own work to perform and was not very helpful. Claimant felt that she was overworked, and that the- pressure of the work would affect her health, and on June 3, 1968 advised the employer that she would leave when he had a replacement. The employer did not respond and, on June 6, 1968, claimant advised him that she would be'leaving on June 14. At the employer’s request she agreed to stay on another week. On June 14 a dispute arose over the amount of claimant’s salary for the additional week’s work and claimant, therefore, terminated her employment on June 14. The board concluded that “ claimant’s reasons for leaving her employment were purely personal and hence, without good cause ”. What constitutes good cause is a question of fact and thus within the province of the board to determine. There being substantial evidence to support the board’s determination, we cannot disturb its findings. (Matter of Fcmzo [Catherwood], 29 A D 2d 598; Matter of Klammer [Catherwood], 27 A D 2d 776.) Decision affirmed, without costs. Herlihy, P. J.,.Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by Staley, Jr., J.